Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action to Application Serial Number 17/082,168, filed on October 28, 2020.  In response to Examiner’s Office Action of January 28, 2022, Applicant, on April 28, 2022, amended claims 1, 8 and 15.   Claims 1-20 are pending in this application and have been rejected below.
Response to Amendment
Applicant’s amendments are acknowledged.
Regarding the 35. U.S.C. § 101 rejection, Applicant’s arguments have been
considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C.§ 101 rejection for further explanation and rationale. 
The 35 U.S.C. § 102 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.
Response to Arguments
Applicant’s arguments filed April 28, 2022 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed April 28, 2022.
On page 10-13 of the Remarks regarding 35 U.S.C. § 101, Applicant states similar to Enfish, the claims recite an improvement in the technology existing machine learning models by converting timelines into a graphic image that resolve limitations that arise in typical numeric based models. In response, Examiner respectfully disagrees. The aforementioned procedures are not improvements to a problem in the software arts, a technology or technological field. The collection of data and images is a judicial exception (i.e. abstract idea). The claimed invention is executed by computer elements performing generic computer functions (see par. 0019). Enfish recited claims that asserted improvements to the configuration of computer memory in accordance with a self-referential table with sufficient support in the specification that the claims were directed to a specific implementation of a solution to a problem in the software arts. Which shows the claimed invention made improvements in computer-related technology. In contrast, the present claims recite computer elements to perform the generic functions, such as a data collection module executed by a processor (see par. 0035-0036). Examiner asserts, regardless of the complexity of the data analysis and/or processing, without recitation of improvements to the functioning of the technology, technological field and/or computer-related technology (i.e. software), the steps outlined in the claimed invention to create competency learning maps amount to no more than mere instructions to implement the idea on a general purpose computer. Applicant has not identified anything in the claimed invention that shows or even submits the technology is being improved or there was a problem in the technology that the claimed invention solves.
On page 10-11 of the Remarks regarding 35 U.S.C. § 102, Applicant states Reddy does not disclose the features of claim 1, as amended "adding graphic images representing external events that are both private and public to a respectively associated transaction on the generated historical timeline".  Applicant contests that "the nodes" referenced in Reddy that are a part of the "converted data set" are not functionally equivalent to Applicant's "graphic images" which represents external events that are both private and public to a respectively associated transaction.  In response, Applicant’s remarks under 35 U.S.C. § 102 have been fully considered.  However, upon further consideration, Applicant has made amendments, and the new amendments necessitate a revised rejection.  Please refer to 35 U.S.C. § 103 rejection for further explanation and rationale regarding the disclosure of selecting a future time in light of the amendments. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-7 are directed to a method for classifying behavior, Claims 8-14 are directed to an article of manufacture for classifying data and Claims 15-20 is directed to system for classifying behavior.
Claim 1 recites a method for classifying behavior, Claim 8 recites an article of manufacture for classifying behavior and Claim 15 recites a system for classifying behavior, which include in response to receiving a request, dynamically determining variables associated with a transaction; generating a historical timeline for a respective target comprising images representing transactions affected by the dynamically determined variables; adding graphic images representing external events that are both private and public to a respectively associated transaction on the generated historical timeline; and predicting behavioral patterns of the respective target based on the generated historical time.
  As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity- fundamental economic practices; business relations.  The recitation of “computer”, “computer program product “, “computer readable storage media”, “program instructions”, “computer system”, and “computer processor” does not take claims out of the certain methods of organizing human activity grouping.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The “computer”, “computer program product “, “computer readable storage media”, “program instructions”, “computer system”, and “computer processor” is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in forecasting. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer”, “computer program product “, “computer readable storage media”, “program instructions”, “computer system”, and “computer processor” is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-7, 9-14,  and 16-20 recite the additional elements a transaction includes financial transactions; variables associated with a transaction include external events; an external event includes public and private events, wherein a private event includes social events of users associated with a respective transaction and wherein a public event includes events other than financial transactions via data sources other than financial transaction data sources; a respective target includes an account associated with a user;  generating a historical timeline that includes a plurality of transactions and images associated with each transaction of the plurality of transactions; and augmenting the historical timeline with images associated with external events that affected each respective transaction; using the generated historical timeline and augmented timelines images to detect behavioral patterns; and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system which are operating such that they do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 8 and 15. Regarding Claim 7, Claim 14 and Claim 20 and the additional element of “machine learning” and it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception. When the machine learning algorithm has already been trained and is simply used to make a decision, then it is just a complex mathematical exercise and is likely not statutory. If the results of the decision are feedback to the model to make it smarter and allow it to make better decisions, then it is likely statutory. As stated in the claim and specification the machine learning algorithm is simply applied to return a result. Neither the result nor the rules (machine learning algorithm) provide a practical application or significantly more than the identified abstract idea. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al., U.S. Publication No. 20190259033A1, [hereinafter Reddy], in view of Heinley et al., US Publication No. US20080294663 A1, [hereinafter Heinley].
  
Regarding Claim 1,  
Redding teaches
A computer-implemented method comprising: in response to receiving a request, dynamically determining variables associated with a transaction; (Reddy- Abstract; Par. 2-“ Embodiments of the invention relate generally to using a data genome, at least in part, on history of financial transactions, customer profiles and financial data derived from plurality of data sources for automated discovery, correlation and scoring family-related transactions to improve effectiveness of transaction surveillance, suspicious activity monitoring, know your customer risk prediction, customer experience, operational efficiencies, and optimal business outcomes, customer engagement, and targeted product offerings.”; Par. 42-“ The term “inference” can be employed to identify a specific context or action, or can generate a probability distribution over states, for example. The inference can be probabilistic—that is, the computation of a probability distribution over states of interest based on a consideration of data and events. “Inference” can also refer to techniques employed for composing higher-level events from a set of events and/or data. Such an inference results in the construction of new events or actions from a set of observed events and/or stored event data, whether or not the events are correlated in close temporal proximity, and whether the events and data come from one or several event and data sources.”; Par. 52-“ A pulse 200 component collects data from the defined data sources 210 and enriches it with the location and contextually relevant data and send the computed data records 215 related to banking transactions to the edge cloud 300 via APIs 215. APIs, inquiries, instructions, information, and insights 215 component provide a simple and uniform semantic interface to query the knowledge and information from the edge cloud 300.”)
generating a historical timeline for a respective target comprising images representing transactions affected by the dynamically determined variables; (Reddy- Par.8-“ A system and method for using a data genome to identify suspicious financial transactions. In one embodiment, the method comprises receiving a data set of financial activity data of multiple participants; configuring a deep neural network and thresholds, wherein the thresholds enable detection of what is within abnormal range of financial activity, patterns, and behavior over a period of time; converting the data set to a genome containing a node for each participant among the multiple participants; computing threat vectors for each node within a graphical representation of the genome that represents behavioral patterns of participants in financial activities, including determining when a key risk indicator (KRI) value computed for a particular threshold within the data set falls outside of a dynamically determined range bounded by thresholds, wherein the threat vectors automatically identify one or more of suspicious participants and suspicious activities in a provided financial activity pattern; and determining a particular edge in the network whose behavior falls outside the dynamically determined range associated with normal activity as a suspicious; Par. 85-“FIG. 14 is a data flow diagram of one embodiment of a process for predicting the next steps in a transaction. Referring to FIG. 14, past behavior (e.g., fingerprints) 1401 are input to a processor 1403 for behavior-based reasoning to identify the behavior associated with an individual as being suspicious or indicative of bad behavior. The steps and/or actions in a transaction 1402 are input into a processor 1404 for sequence-based reasoning to identify time-based behavior over a period of time to determine if there are correlations to patterns of financial activities that are being monitored. In one embodiment, processor 1404 uses a temporal statistical model to determine such patterns based on the customer and their accounts such that the patterns are determined at the customer level and the account level. By identifying such patterns and determining that they overlap with patterns associated with suspicious activity or bad behavior, a determination can be made that the activities of the individual should be brought to the attention of a case analyst.”)
and predicting behavioral patterns of the respective target based on the generated historical time (Reddy- Fig. 14; Par. 31-“According to another embodiment, a bit data genome engine is associated with the semantic data source. The bit data genome engine can execute specified algorithms or functions to identify and score new transactions. This can be accomplished by retrieving specified data from the data source, extracting the features from the data sources, and using these features to predict and infer causal relationships within banking-related transactions. According to an embodiment, a learning, analytics, and prediction engine can be proactive and automatically generate new parameters and models to facilitate real time enrichment of the banking data genome. Furthermore, the learning, analytics, and prediction engine can automatically create new rules and models and perform adjustments in order to support newly discovered outages that are identified.; Par.46-“ According to another embodiment, a bit data genome engine is associated with the semantic data source. The bit data genome engine can execute specified algorithms or functions to identify and score new transactions. This can be accomplished by retrieving specified data from the data source, extracting the features from the data sources, and using these features to predict and infer causal relationships within banking-related transactions. According to an embodiment, a learning, analytics, and prediction engine can be proactive and automatically generate new parameters and models to facilitate real time enrichment of the banking data genome. Furthermore, the learning, analytics, and prediction engine can automatically create new rules and models and perform adjustments in order to support newly discovered outages that are identified.”; Par. 76; Par. 85)
Reddy generates timelines and the following feature is expounded upon by Heinley:
…adding graphic images representing external events that are both private and public to a respectively associated transaction on the generated historical timeline (Heinley Par. 6-“ receiving time-based information; automatically placing the time-based information as an event in a timeline, the timeline optionally providing a visual chronological view of the time-based information; associating objects with the events on the timeline, the objects optionally being any one or more of an image, an audio file, a video, a hyperlink, a map, an RSS feed, a message, and a blog; associating a plurality of the timelines into a view, the plurality of timelines optionally indicating convergences of events;” Par. 8-“ In embodiments, a user behavior may be a search query, a browse behavior, a transaction behavior, or some other type of user behavior. “;Par. 38-“ In embodiments the user may be able to construct a timeline using personal data, public data (e.g. web or RSS feeds), published data (e.g. newspapers), contributed third party information, or the like. Discovery services may be used in order to build a timeline content index that may be used, in part, for constructing a timeline or plurality of timelines.”; Par. 47-“The user may request that the user's personal timeline be displayed and also display a historical timeline. The user may be able to indicate to the datafeed generator 102 the type of historical events that are of interest”);
Reddy is directed to data analysis and modeling system and Heinley improves upon the data management. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon timeline data of Reddy, as taught by Heinley, by utilizing graphical image timeline with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Reddy with the motivation of improved capabilities for the management and creation of timelines (Heinley Abstract).

Regarding Claim 2, Claim 9 and Claim 16, Reddy teaches The computer-implemented method of claim 1…, The computer program product of claim 8,… and The computer system of claim 15,…
wherein a transaction includes financial transactions. (Reddy- Abstract; Par. 2-“ Embodiments of the invention relate generally to using a data genome, at least in part, on history of financial transactions, customer profiles and financial data derived from plurality of data sources for automated discovery, correlation and scoring family-related transactions to improve effectiveness of transaction surveillance, suspicious activity monitoring, know your customer risk prediction, customer experience, operational efficiencies, and optimal business outcomes, customer engagement, and targeted product offerings.”)
Regarding Claim 3, Claim 10 and Claim 17, Reddy teaches The computer-implemented method of claim 1…, The computer program product of claim 8,… and The computer system of claim 15,…
wherein variables associated with a transaction include external events. (Reddy- Abstract; Par. 53-“In addition to traditional data sources available internally within the banking businesses, wide variety of external data sources, including but not limited to, external traditional third-party customer and market data sources are also available through companies that specialize in providing these services. Options include, for example but not limited to, Experian Information Solutions, Inc. household, demographic and segmentation data; and Dun & Bradstreet, Inc. business firmographic data. Compiling this information into a single view and running analytics on the dataset generates the outline of the customer genome: gender, history data, birthdate, preferences and more, that may be useful in evaluating whether banking transactions are suspicious.”)
Regarding Claim 4, Claim 11 and Claim 18, Reddy teaches The computer-implemented method of claim 1…, The computer program product of claim 8,… and The computer system of claim 15,…
wherein an external event includes public and private events, wherein a private event includes social events of users associated with a respective transaction and wherein a public event includes events other than financial transactions via data sources other than financial transaction data sources. (Reddy Par. 68-“FIG. 11A is a data flow diagram of one embodiment of a process for generating a fingerprint in the form of a genome map. Referring to FIG. 11A, a feature discovery processor 1104 receives inputs, and in response to those inputs, generates genome map 1105. In on embodiment, inputs are user data 1101, association information 1102, and other information 1103. User data 101 includes information about the banking customer. This may include information the customer provided to the banking institution when they opened an account, including personal data (e.g., location (e.g., residence), age, bank accounts and their location, financial sources, occupation, ownership structures, associations with other entities or individuals. Association data 1102 includes information indicative of the associations, personal or non-personal, that the banking customer has. In one embodiment, these include one or more of accounts with other banking or financial institutions, connections to sanctioned individuals or entities, relationships with other businesses or entities, indirect relationships to individuals or entities, etc. In one embodiment, this information is generated using entity-resolution algorithms. Other information 1103 includes any information that is related or useful in assessing whether the banking customer would perform suspicious or bad financial transactions. This could include news, commercial data, analytics and insights for business available from, for example, the web, social media, companies (e.g., Edgar, Dunn & Bradstreet, etc.) about the individual, as well as other activities in which an individual is involved, interbank chat history, website text capture, search keywords, keywords extracted from the adverse media through crawling the public news web sites or search engines (e.g., Google, Yahoo, and Microsoft).”)

Regarding Claim 5, Claim 12 and Claim 19, Reddy teaches The computer-implemented method of claim 1…, The computer program product of claim 8,… and The computer system of claim 15,…
wherein a respective target includes an account associated with a user. (Reddy- Par. 45-“ According to one embodiment, the system automatically scans the specified data sources to identify the relevant attributes, characteristics, feature vectors, metrics, and properties within the given data source utilizing machine learning techniques like feature selection and correlations combined with the subject matter experts (SMEs) augmented intelligence to identify features related to banking transactions, the associated accounts, and the account holders, and their networks. Systems are disclosed to facilitate discovery and definition of metadata such as properties, attribute, or elements, some of which are specified as values and set of scenarios and rules to compute and transcription of the banking customer profiles as the enterprise genomic structure. Once key components of the genomic structure are defined, it can then be stored in a location (e.g., the cloud at a data source (e.g., a database)) for access.”)
Regarding Claim 6, Claim 13 and Claim 20, Reddy teaches The computer-implemented method of claim 1…, The computer program product of claim 8,… and The computer system of claim 15,…
wherein generating a historical timeline for a respective target comprising images representing transactions affected by the dynamically determined variables comprises: generating a historical timeline that includes a plurality of transactions and images associated with each transaction of the plurality of transactions (Reddy- Par.8-“ A system and method for using a data genome to identify suspicious financial transactions. In one embodiment, the method comprises receiving a data set of financial activity data of multiple participants; configuring a deep neural network and thresholds, wherein the thresholds enable detection of what is within abnormal range of financial activity, patterns, and behavior over a period of time; converting the data set to a genome containing a node for each participant among the multiple participants; computing threat vectors for each node within a graphical representation of the genome that represents behavioral patterns of participants in financial activities, including determining when a key risk indicator (KRI) value computed for a particular threshold within the data set falls outside of a dynamically determined range bounded by thresholds, wherein the threat vectors automatically identify one or more of suspicious participants and suspicious activities in a provided financial activity pattern; and determining a particular edge in the network whose behavior falls outside the dynamically determined range associated with normal activity as a suspicious; Par. 85-“FIG. 14 is a data flow diagram of one embodiment of a process for predicting the next steps in a transaction. Referring to FIG. 14, past behavior (e.g., fingerprints) 1401 are input to a processor 1403 for behavior-based reasoning to identify the behavior associated with an individual as being suspicious or indicative of bad behavior. The steps and/or actions in a transaction 1402 are input into a processor 1404 for sequence-based reasoning to identify time-based behavior over a period of time to determine if there are correlations to patterns of financial activities that are being monitored. In one embodiment, processor 1404 uses a temporal statistical model to determine such patterns based on the customer and their accounts such that the patterns are determined at the customer level and the account level. By identifying such patterns and determining that they overlap with patterns associated with suspicious activity or bad behavior, a determination can be made that the activities of the individual should be brought to the attention of a case analyst.”); 
and augmenting the historical timeline with images associated with external events that affected each respective transaction. (Reddy- Par. 53-“ In FIG. 1, data sources 211, 212, 213, and 214 are computer accessible components that provide and/or stores data from banks or other institutions involved in transactions or that are sources of data that may be relevant in the classification of transactions as suspicious or representing illegal or otherwise bad behavior. Traditional data sources 210 are currently used by many banking businesses to run their business operations effectively. Examples of this traditional data include, but not limited to, data from internal customer relationship management (CRM), enterprise resource planning (ERP), ecommerce, relational database management system (RDBMS) warehouses and other enterprise systems. These sources may be used to banking transaction information that can be used to start the analysis. In addition to traditional data sources available internally within the banking businesses, wide variety of external data sources, including but not limited to, external traditional third-party customer and market data sources are also available through companies that specialize in providing these services. Options include, for example but not limited to, Experian Information Solutions, Inc. household, demographic and segmentation data; and Dun & Bradstreet, Inc. business firmographic data. Compiling this information into a single view and running analytics on the dataset generates the outline of the customer genome: gender, history data, birthdate, preferences and more, that may be useful in evaluating whether banking transactions are suspicious.”; Par. 68-“ FIG. 11A is a data flow diagram of one embodiment of a process for generating a fingerprint in the form of a genome map. Referring to FIG. 11A, a feature discovery processor 1104 receives inputs, and in response to those inputs, generates genome map 1105. In on embodiment, inputs are user data 1101, association information 1102, and other information 1103. User data 101 includes information about the banking customer. This may include information the customer provided to the banking institution when they opened an account, including personal data (e.g., location (e.g., residence), age, bank accounts and their location, financial sources, occupation, ownership structures, associations with other entities or individuals. Association data 1102 includes information indicative of the associations, personal or non-personal, that the banking customer has. In one embodiment, these include one or more of accounts with other banking or financial institutions, connections to sanctioned individuals or entities, relationships with other businesses or entities, indirect relationships to individuals or entities, etc. In one embodiment, this information is generated using entity-resolution algorithms. Other information 1103 includes any information that is related or useful in assessing whether the banking customer would perform suspicious or bad financial transactions. This could include news, commercial data, analytics and insights for business available from, for example, the web, social media, companies (e.g., Edgar, Dunn & Bradstreet, etc.) about the individual, as well as other activities in which an individual is involved, interbank chat history, website text capture, search keywords, keywords extracted from the adverse media through crawling the public news web sites or search engines (e.g., Google, Yahoo, and Microsoft).; Par. 66; Par. 76) 
Regarding Claim 7 and Claim 19, Reddy teaches The computer-implemented method of claim 1…, and The computer program product of claim 8,… 
wherein predicting behavioral patterns of the respective target based on the generated historical time comprises: using the generated historical timeline and augmented timelines images to train a machine learning model to detect behavioral patterns. (Reddy- Fig. 14; Par. 31; Par. 53; Par. 42-“ Machine learning or artificial intelligence based systems (e.g., explicitly and/or implicitly trained classifiers) can be employed in connection with performing learning, reasoning, inference, prediction, and/or probabilistic determinations and/or statistical-based determinations as in accordance with one or more aspects of the subject invention as described hereinafter. As used herein, the term “inference” refers generally to the process of reasoning about or inferring states of the system, environment, and/or user from a set of observations as captured via events and/or data. The term “inference” can be employed to identify a specific context or action, or can generate a probability distribution over states, for example. The inference can be probabilistic—that is, the computation of a probability distribution over states of interest based on a consideration of data and events. “Inference” can also refer to techniques employed for composing higher-level events from a set of events and/or data. Such an inference results in the construction of new events or actions from a set of observed events and/or stored event data, whether or not the events are correlated in close temporal proximity, and whether the events and data come from one or several event and data sources. Various classification schemes and/or systems (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines, etc.) can be employed in connection with performing automatic and/or inferred action in connection with the subject invention.”; Par. 72)
Regarding Claim 8,  
Redding teaches
A computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: program instructions to, in response to receiving a request, dynamically determine variables associated with a transaction; (Reddy- Abstract; Par. 2-“ Embodiments of the invention relate generally to using a data genome, at least in part, on history of financial transactions, customer profiles and financial data derived from plurality of data sources for automated discovery, correlation and scoring family-related transactions to improve effectiveness of transaction surveillance, suspicious activity monitoring, know your customer risk prediction, customer experience, operational efficiencies, and optimal business outcomes, customer engagement, and targeted product offerings.”; Par. 42-“ The term “inference” can be employed to identify a specific context or action, or can generate a probability distribution over states, for example. The inference can be probabilistic—that is, the computation of a probability distribution over states of interest based on a consideration of data and events. “Inference” can also refer to techniques employed for composing higher-level events from a set of events and/or data. Such an inference results in the construction of new events or actions from a set of observed events and/or stored event data, whether or not the events are correlated in close temporal proximity, and whether the events and data come from one or several event and data sources.”; Par. 52-“ A pulse 200 component collects data from the defined data sources 210 and enriches it with the location and contextually relevant data and send the computed data records 215 related to banking transactions to the edge cloud 300 via APIs 215. APIs, inquiries, instructions, information, and insights 215 component provide a simple and uniform semantic interface to query the knowledge and information from the edge cloud 300.”; Par. 146-“ The present invention also relates to apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, or it may comprise a general purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a computer readable storage medium, such as, but is not limited to, any type of disk including floppy disks, optical disks, CD-ROMs, and magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, or any type of media suitable for storing electronic instructions, and each coupled to a computer system bus.”)
program instructions to generate a historical timeline for a respective target comprising images representing transactions affected by the dynamically determined variables; (Reddy- Par.8-“ A system and method for using a data genome to identify suspicious financial transactions. In one embodiment, the method comprises receiving a data set of financial activity data of multiple participants; configuring a deep neural network and thresholds, wherein the thresholds enable detection of what is within abnormal range of financial activity, patterns, and behavior over a period of time; converting the data set to a genome containing a node for each participant among the multiple participants; computing threat vectors for each node within a graphical representation of the genome that represents behavioral patterns of participants in financial activities, including determining when a key risk indicator (KRI) value computed for a particular threshold within the data set falls outside of a dynamically determined range bounded by thresholds, wherein the threat vectors automatically identify one or more of suspicious participants and suspicious activities in a provided financial activity pattern; and determining a particular edge in the network whose behavior falls outside the dynamically determined range associated with normal activity as a suspicious; Par. 85-“FIG. 14 is a data flow diagram of one embodiment of a process for predicting the next steps in a transaction. Referring to FIG. 14, past behavior (e.g., fingerprints) 1401 are input to a processor 1403 for behavior-based reasoning to identify the behavior associated with an individual as being suspicious or indicative of bad behavior. The steps and/or actions in a transaction 1402 are input into a processor 1404 for sequence-based reasoning to identify time-based behavior over a period of time to determine if there are correlations to patterns of financial activities that are being monitored. In one embodiment, processor 1404 uses a temporal statistical model to determine such patterns based on the customer and their accounts such that the patterns are determined at the customer level and the account level. By identifying such patterns and determining that they overlap with patterns associated with suspicious activity or bad behavior, a determination can be made that the activities of the individual should be brought to the attention of a case analyst.”; Par. 146)
and program instructions to predict behavioral patterns of the respective target based on the generated historical time (Reddy- Fig. 14; Par. 31-“According to another embodiment, a bit data genome engine is associated with the semantic data source. The bit data genome engine can execute specified algorithms or functions to identify and score new transactions. This can be accomplished by retrieving specified data from the data source, extracting the features from the data sources, and using these features to predict and infer causal relationships within banking-related transactions. According to an embodiment, a learning, analytics, and prediction engine can be proactive and automatically generate new parameters and models to facilitate real time enrichment of the banking data genome. Furthermore, the learning, analytics, and prediction engine can automatically create new rules and models and perform adjustments in order to support newly discovered outages that are identified.; Par.46-“ According to another embodiment, a bit data genome engine is associated with the semantic data source. The bit data genome engine can execute specified algorithms or functions to identify and score new transactions. This can be accomplished by retrieving specified data from the data source, extracting the features from the data sources, and using these features to predict and infer causal relationships within banking-related transactions. According to an embodiment, a learning, analytics, and prediction engine can be proactive and automatically generate new parameters and models to facilitate real time enrichment of the banking data genome. Furthermore, the learning, analytics, and prediction engine can automatically create new rules and models and perform adjustments in order to support newly discovered outages that are identified.”; Par. 76; Par. 85; Par. 146)
Reddy generates timelines and the following feature is expounded upon by Heinley:
program instructions to add graphic images representing external events that are both private and public to a respectively associated transaction on the generated historical timeline (Heinley Par. 6-“ receiving time-based information; automatically placing the time-based information as an event in a timeline, the timeline optionally providing a visual chronological view of the time-based information; associating objects with the events on the timeline, the objects optionally being any one or more of an image, an audio file, a video, a hyperlink, a map, an RSS feed, a message, and a blog; associating a plurality of the timelines into a view, the plurality of timelines optionally indicating convergences of events;” Par. 8-“ In embodiments, a user behavior may be a search query, a browse behavior, a transaction behavior, or some other type of user behavior. “;Par. 38-“ In embodiments the user may be able to construct a timeline using personal data, public data (e.g. web or RSS feeds), published data (e.g. newspapers), contributed third party information, or the like. Discovery services may be used in order to build a timeline content index that may be used, in part, for constructing a timeline or plurality of timelines.”; Par. 47-“The user may request that the user's personal timeline be displayed and also display a historical timeline. The user may be able to indicate to the datafeed generator 102 the type of historical events that are of interest”);
Reddy is directed to data analysis and modeling system and Heinley improves upon the data management. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon timeline data of Reddy, as taught by Heinley, by utilizing graphical image timeline with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Reddy with the motivation of improved capabilities for the management and creation of timelines (Heinley Abstract).

Regarding Claim 15,  
Redding teaches
A computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: program instructions to, in response to receiving a request, dynamically determine variables associated with a transaction; (Reddy- Abstract; Par. 2-“ Embodiments of the invention relate generally to using a data genome, at least in part, on history of financial transactions, customer profiles and financial data derived from plurality of data sources for automated discovery, correlation and scoring family-related transactions to improve effectiveness of transaction surveillance, suspicious activity monitoring, know your customer risk prediction, customer experience, operational efficiencies, and optimal business outcomes, customer engagement, and targeted product offerings.”; Par. 42-“ The term “inference” can be employed to identify a specific context or action, or can generate a probability distribution over states, for example. The inference can be probabilistic—that is, the computation of a probability distribution over states of interest based on a consideration of data and events. “Inference” can also refer to techniques employed for composing higher-level events from a set of events and/or data. Such an inference results in the construction of new events or actions from a set of observed events and/or stored event data, whether or not the events are correlated in close temporal proximity, and whether the events and data come from one or several event and data sources.”; Par. 52-“ A pulse 200 component collects data from the defined data sources 210 and enriches it with the location and contextually relevant data and send the computed data records 215 related to banking transactions to the edge cloud 300 via APIs 215. APIs, inquiries, instructions, information, and insights 215 component provide a simple and uniform semantic interface to query the knowledge and information from the edge cloud 300.”; Par. 59-“ The native operating system 256 may include a computing device 600 that includes different devices that may be able to capture or otherwise collect the necessary information. In one embodiment, computing device 600 includes one or more conventional processors or microprocessors 601 that interpret and execute instructions. Main memory 602 may include a random access memory (RAM) or another type of dynamic storage device that stores information and instructions for execution by the processor(s) 601. Non-volatile storage 603 stores static information like program code and instructions for use by the processor 601.”; Par. 146)
program instructions to generate a historical timeline for a respective target comprising images representing transactions affected by the dynamically determined variables; (Reddy- Par.8-“ A system and method for using a data genome to identify suspicious financial transactions. In one embodiment, the method comprises receiving a data set of financial activity data of multiple participants; configuring a deep neural network and thresholds, wherein the thresholds enable detection of what is within abnormal range of financial activity, patterns, and behavior over a period of time; converting the data set to a genome containing a node for each participant among the multiple participants; computing threat vectors for each node within a graphical representation of the genome that represents behavioral patterns of participants in financial activities, including determining when a key risk indicator (KRI) value computed for a particular threshold within the data set falls outside of a dynamically determined range bounded by thresholds, wherein the threat vectors automatically identify one or more of suspicious participants and suspicious activities in a provided financial activity pattern; and determining a particular edge in the network whose behavior falls outside the dynamically determined range associated with normal activity as a suspicious; Par. 85-“FIG. 14 is a data flow diagram of one embodiment of a process for predicting the next steps in a transaction. Referring to FIG. 14, past behavior (e.g., fingerprints) 1401 are input to a processor 1403 for behavior-based reasoning to identify the behavior associated with an individual as being suspicious or indicative of bad behavior. The steps and/or actions in a transaction 1402 are input into a processor 1404 for sequence-based reasoning to identify time-based behavior over a period of time to determine if there are correlations to patterns of financial activities that are being monitored. In one embodiment, processor 1404 uses a temporal statistical model to determine such patterns based on the customer and their accounts such that the patterns are determined at the customer level and the account level. By identifying such patterns and determining that they overlap with patterns associated with suspicious activity or bad behavior, a determination can be made that the activities of the individual should be brought to the attention of a case analyst.”; Par. 146)
and program instructions to predict behavioral patterns of the respective target based on the generated historical time. (Reddy- Fig. 14; Par. 31-“According to another embodiment, a bit data genome engine is associated with the semantic data source. The bit data genome engine can execute specified algorithms or functions to identify and score new transactions. This can be accomplished by retrieving specified data from the data source, extracting the features from the data sources, and using these features to predict and infer causal relationships within banking-related transactions. According to an embodiment, a learning, analytics, and prediction engine can be proactive and automatically generate new parameters and models to facilitate real time enrichment of the banking data genome. Furthermore, the learning, analytics, and prediction engine can automatically create new rules and models and perform adjustments in order to support newly discovered outages that are identified.; Par.46-“ According to another embodiment, a bit data genome engine is associated with the semantic data source. The bit data genome engine can execute specified algorithms or functions to identify and score new transactions. This can be accomplished by retrieving specified data from the data source, extracting the features from the data sources, and using these features to predict and infer causal relationships within banking-related transactions. According to an embodiment, a learning, analytics, and prediction engine can be proactive and automatically generate new parameters and models to facilitate real time enrichment of the banking data genome. Furthermore, the learning, analytics, and prediction engine can automatically create new rules and models and perform adjustments in order to support newly discovered outages that are identified.”; Par. 76; Par. 85; Par. 146)
Reddy generates timelines and the following feature is expounded upon by Heinley:
program instructions to add graphic images representing external events that are both private and public to a respectively associated transaction on the generated historical timeline (Heinley Par. 6-“ receiving time-based information; automatically placing the time-based information as an event in a timeline, the timeline optionally providing a visual chronological view of the time-based information; associating objects with the events on the timeline, the objects optionally being any one or more of an image, an audio file, a video, a hyperlink, a map, an RSS feed, a message, and a blog; associating a plurality of the timelines into a view, the plurality of timelines optionally indicating convergences of events;” Par. 8-“ In embodiments, a user behavior may be a search query, a browse behavior, a transaction behavior, or some other type of user behavior. “;Par. 38-“ In embodiments the user may be able to construct a timeline using personal data, public data (e.g. web or RSS feeds), published data (e.g. newspapers), contributed third party information, or the like. Discovery services may be used in order to build a timeline content index that may be used, in part, for constructing a timeline or plurality of timelines.”; Par. 47-“The user may request that the user's personal timeline be displayed and also display a historical timeline. The user may be able to indicate to the datafeed generator 102 the type of historical events that are of interest”);
Reddy is directed to data analysis and modeling system and Heinley improves upon the data management. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon timeline data of Reddy, as taught by Heinley, by utilizing graphical image timeline with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Reddy with the motivation of improved capabilities for the management and creation of timelines (Heinley Abstract).

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent No. 11023909 B1 to Badger et al.- Col 6 Ln 31-46; Col 7Ln 42-66-“The presently disclosed system and methods can generally provide a correlation of online activity of a consumer to subsequent purchase events by that consumer. The subsequent purchase events can occur at any type of merchant location, including online/ecommerce merchant locations and brick-and-mortar retail locations. The online activity can include exposure to marketing assets, advertisements, offers, coupons, websites, as well as online searching, and so forth. Such online activity can be tracked and logged by a data aggregator computing system. In some embodiments, at least a portion of the data aggregator functionality is performed by a third party service, such as Google®. Additionally or alternatively, in some embodiments, at least a portion of the data aggregator functionality is performed by the merchant's web servers and/or servers including or providing data aggregation services.”; Col 8Ln16-31 –“Once attribution has been determined, various types of reporting can be provided by the profiler computing system. Such reporting can generally attribute various online exposure events to subsequent purchase events. The reporting can be anonymized such that personal identifying information is not provided, but the effectiveness of various online marketing efforts can still be gleaned. Additionally, the reporting can segment or otherwise classify groups of purchasers, purchase events, online activities, or provide other divisions, as may be useful to a merchant, marketer, or other receiving entity. Based on this segmentation, targeted offers or other forms or marketing can be directed to particular groups of purchasers, such as purchasers that visit particular websites, purchasers who visit particular merchants, purchasers who use particular types of payment vehicles, purchasers who perform particular online searches, and so forth.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Chesiree Walton/
Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624